Case 1:20-cv-00959-CFC Document14 Filed 11/05/20 Page 1 of 3 PagelD #: 309

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
LAKSHMI ARUNACHALAM,
Plaintiff,
Civ. Action No. 20-959-CFC

Vv.

BRIAN J. MCNMARA, et al.,

eee ge ee ogee Nee See ee See” “ee

Defendants.
MEMORANDUM

I. INTRODUCTION

Plaintiff Lakshmi Arunachalam (‘Plaintiff’) commenced this action on July 17,
2020. (D.I. 2) She appears pro se and was denied leave to proceed in forma
pauperis on July 30, 2020. (D.I.9) On July 31, 2020, Plaintiff filed a motion to vacate
construed by the Court as a motion for reconsideration. (D.I. 10) She filed two
supplements to the motion that were improperly docketed as motions. (D.I. 11, 12)

ll. DISCUSSION

| Plaintiff asks the Court to “enter a new and different order that is constitutional.”
(D.I. 10 at 1) Plaintiff contends that the Court has “made it expensive, hazardous, and
burdensome for her to have access to the Court on the question of due process.” (/d.)
Plaintiff objects to the “tone” of the order denying her leave to proceed in forma
pauperis. (/d. at3) In addition, Plaintiff contends that she is being punished for being

poor. (/d. at 3, 4)
Case 1:20-cv-00959-CFC Document 14 Filed 11/05/20 Page 2 of 3 PagelD #: 310

The standard for obtaining relief under Rule 59(e) is difficult for Plaintiff to meet.
The purpose of a motion for reconsideration is to “correct manifest errors of law or fact
or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must rely
on one of three grounds: (1) an intervening change in controlling law; (2) the
availability of new evidence; or (3) the need to correct a clear error of law or fact or to
prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)
(citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).
A motion for reconsideration is not properly grounded on a request that a court rethink a
decision already made. See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.
1109, 1122 (E.D. Pa. 1993). Motions for reargument or reconsideration may not be
used “as a means to argue new facts or issues that inexcusably were not presented to
the court in the matter previously decided.” Brambles USA, Inc. v. Blocker, 735 F.
Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where
“the Court has patently misunderstood a party, or has made a decision outside the
adversarial issues presented to the court by the parties, or has made an error not of
reasoning but of apprehension.” Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990)
(citations omitted); See also D. Del. LR 7.1.5.

Plaintiff was denied leave to proceed in forma pauperis based upon her answers
on the value of her home (i.e., $735,000) and inconsistences she provided the Court.
Plaintiff argues that, when compared to her monthly income, the home is not an asset,

but is a liability due to mortgage payments and taxes. (D.I.10 at 3) As indicated in
Case 1:20-cv-00959-CFC Document14 Filed 11/05/20 Page 3 of 3 PagelD #: 311

her second or supplemental motion to proceed in forma pauperis, Plaintiff reiterates in
her motion for reconsideration that her local church helps her pay her bills, she is
elderly, has health issues, and the government provides her three peals per day, all of
which were considered. (D.I. 8-1; D.l. 10 at 4-5) Her motion states that must help her
sister who suffers from breast cancer. (D.|. 10 at 4-5) Plaintiff advises the Court that
she has been granted leave to proceed in forma pauperis by other courts and refers to
those cases. (D.I.11) She also provides a video clip about her “inspirational journey
seeking constitutional redress.” (D.1. 12)

Upon review of the filings in the case, the Court concludes that Plaintiff has failed
to demonstrate any of the necessary grounds to warrant a reconsideration of the Court’s
July 30, 2020 Order.’ Plaintiff must pay the $400 filing fee in full. See 28 U.S.C. §
1914.

lll. CONCLUSION

For the above reasons, the Court will deny the motion for reconsideration. (D.I.

An appropriate order will be entered. KG

UNITED STATES Se.

10)

November i , 2020
Wilmington, Delaware

 

' A review of the Complaint also indicates that most defendants have judicial immunity
and that Plaintiff filed this action as a means to relitigate rulings made against her in
other cases she has filed. See Capogrosso v. The Supreme Court of New Jersey, 588
F.3d 180, 184 (3d Cir. 2009) (judicial officer in the performance of his duties has
absolute immunity from suit and will not be liable for his judicial acts).

3
